70 F.3d 1263
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Lee THOMAS, Plaintiff--Appellant,v.SOUTHERN BELL TELEPHONE & TELEGRAPH COMPANY, INCORPORATED;Communications Workers of America, AFL-CIO;  Daniel J.Thompson, Jr., in his official capacity as a representativeof Southern Bell;  Avery Flynt, in his official capacity asa representative of Communications Workers of America,AFL-CIO, Local 3603, Charlotte, North Carolina, Defendants--Appellees,andJ.G. Wylie, in his official capacity as a representative ofSouthern Bell;  Elaine H. Denton, in her official capacityas a representative of Southern Bell;  Barbara S. Brantley,in her official capacity as a representative of SouthernBell;  David L. Hollett, in his official capacity as arepresentative of Southern Bell, Defendants.

No. 94-1690.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.
Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-91-1192-3-10BC)
Robert Lee Thomas, Appellant Pro Se.  Harry McKinley Lightsey, III, SOUTHERN BELL TELEPHONE & TELEGRAPH, Columbia, South Carolina;  Catharine Emerson, SOUTHERN BELL TELEPHONE & TELEGRAPH COMPANY, Atlanta, Georgia;  Herbert E. Buhl, III, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his complaint alleging violations of the Labor Management Relations Act and 42 U.S.C. Sec. 1981.  Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Appellant that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Appellant failed to timely object to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).  See generally Thomas v. Arn, 474 U.S. 140 (1985).  Appellant has waived appellate review by failing to file timely objections after receiving proper notice.  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.